OPINION ON MOTION FOR REHEARING. MECHEM, J. The appellant, by a motion for rehearing, calls the court’s attention to certain matters contained in the record which, in counsel’s opinion, fill the requirements of the conclusion announced in the original opinion filed in this case, that' to entitle appellant to recover it was not sufficient that it establish possession under an agreement to' purchase, but that it must be shown that such agreement was binding upon it to buy the land so that the execution and delivery to it of a deed was a mere formality to the passing of the title. No mention was made in the brief of either party of such an agreement, the case being tried upon appellant’s theory that mere possession, if rightful, entitled it to recover. However, as the trial court made a finding that the appellant had possession under an agreement .and rendered judgment on the theory that possession by appellant under such agreement gave ii the right to recover for coal mined previous to the execution of the deed to it for the land, it would seem that if the record shows, as appellant now contends it does, that appellant was, at the time it took title from the railroad company, under a binding obligation to buy the land, so that it could not have refused to buy in view of the injuries committed by the appellees, then, in that event, the judgment was right anol should be sustained, if facts were before the court sufficient to sustain its judgment, they should be considered as having been the basis of the judgment notwithstanding the theories of counsel trying the case. The record shows that the appellant and the railroad compa^, in the year 1903, agreed to arbitrate the question whether or not there was an enforceable contract between them for the sale ly the railroad company and the purchase by the appellant of the south half of section eleven, the tract mentioned in the original opinion. The arbitrator to whom this question was submitted found, as to the contract of sale, that “the Caledonian Coal Company could have enforced that contract at any time after it was made, and, conversely the railroad company could have compelled the Caledonian Company to take and pay for the land.” The arbitrator ordered the performance of the contract which was performed by the execution of the deed of April 11, 1905. mentioned in the original opinion. This would seem to-put the matter at rest, but the appellees claim that as a matter of fact the appellant only paid for 217 acres of land out of- the south half of section eleven, that by an understanding between the railroad company and appellants it was agreed that the south line of section eleven was a crooked line so that between that line and what would have been the south line of section eleven had it been a square or typical section, there were 103 acres which the appellant did not pay for, and that the coal taken by appellees was mined in that area ,of 103 acres It also appears from the record that the appellant, at the time it entered the south half of section eleven, in 1898, was the owner in fee of the northern tier of forty acre subdivisions in section fourteen, which joins section eleven on tire south. That by mistake of the government surveyors, the east line of section fourteen, by monuments on the ground measured 5990 instead of 5280 feet and this excess diminished the area of section eleven to that extent. This line was the subject.of a discussion by 'his court’ in the case of Canavan v. Dugan, 10 N. M. 316, but did not involve sections eleven and fourteen, If the so-called crooked line was the dividing line between sections eleven and fourteen, then the appellant was the owner of the land from which the coal was taken, for the northern forty acre tract included it. . Tt seems that the court in the case of Canavan v. Dugan, having decided the crooked line was liot the correct line, the appellant brought suit against the railroad companjp in which it sought to foreclose the railroad company from claiming or exercising any right to the 103 acres of land above referred to. This action was included in the arbitration and by the arbitrator decided that, as between the appellant and the railroad company, the so-called crooked line was the dividing line between their lands. No question is made but that the award was conclusive as between the parties to it, so if the contention of appellees is correct the appellant was the actual owner of the land; if they are not correct, the appellant was under an enforceable and binding contract to buy it, so that it is entitled to recover for the value of the coal taken from the land by appellees. The court below found that appellees had mined and converted to their own use 28,789 tons of coal, for which appellant is entitled to recover on the basis of 12% cents per ton royalty. To this extent the former opinion of the court is modified and the judgment of the court below is accordingly affirmed.